DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Please note that Examiner Yang is assigned to act on this application, which has already received one or more actions by the previous examiner. Full faith and credit is given to the search and action of the previous examiner unless there is a clear error in the previous action or knowledge of other prior art.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 11, filed on 11/12/2020 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 7 is objected to because of the following informalities:  it is unclear as to what is meant by the underlined portion in, “functions itself as a buffer for moisture, cooling capacity forPage 2 of 9Serial No. 15/449,016 Attorney Docket No. 080437.69673USa predictive operating mode of the fuel cell,” and should perhaps instead recite “functions itself as a buffer for moisture and a cooling capacity forPage 2 of 9Serial No. 15/449,016 Attorney Docket No. 080437.69673USa predictive operating mode of the fuel cell” or “functions itself as a buffer for moisture or a cooling capacity forPage 2 of 9Serial No. 15/449,016 Attorney Docket No. 080437.69673USa predictive operating mode of the fuel cell.”
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


	Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites detecting at least one external parameter, predicting at least one operating parameter of the fuel cell, and adapting at least one current setpoint operating parameter of the fuel cell. The limitation of detecting at least one external parameter, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. For example, the context of this claim encompasses the user manually or visually detecting an external parameter. Similarly, the limitation of predicting at least one operating parameter of the fuel cell and adapting at least one current setpoint, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, the context of this claim encompasses the user using his/her mind to think and predict an operating parameter of the fuel cell and manually adapt at least one current setpoint. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim does not recite a non-generic computer component to perform the steps. The detecting, predicting, and adapting steps are recited at a high level of generality and amount to mere data gathering, which is a form of insignificant extra-solution activity. Accordingly, no additional elements is provided to integrate the abstract idea into a practical application because the claim limitations, as recited, do not impose any meaningful limits on practicing the abstract idea. Thus, the claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9-14, 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wake (US20150125767A1).
Regarding claim 1, Wake teaches the method for predictive operation of a fuel cell of a vehicle, the method comprising the steps of: 
detecting at least one external parameter, wherein the at least one external parameter represents driving behavior information and/or navigation information (see Paragraph 0136 for determining (corresponds to detecting) that it is wintertime, for example, based on an ambient temperature at the stop time of the fuel cell system 1, location information on the vehicle obtained from GPS information (corresponds to detected navigation information), weather information or calendar information); 
see Paragraph 0033 for in the above fuel cell system, a target moisture quantity when predicting that a next actuation of the system is a low-temperature actuation (corresponds to predicting an operating parameter of the fuel cell) in a case of detecting a system stop instruction may desirably be smaller than a target moisture quantity when predicting that a next actuation of the system is not a low-temperature actuation; see also Paragraph 0136 for the ECU 70 (low-temperature actuation prediction unit) (corresponds to predicting an operating parameter of the fuel cell) that is adapted to predict that the next actuation is possibly a low-temperature actuation when determining that it is wintertime, for example, based on an ambient temperature at the stop time of the fuel cell system 1, location information on the vehicle obtained from GPS information (corresponds to external parameter), weather information or calendar information); 
and adapting at least one current setpoint operating parameter of the fuel cell, according to which the fuel cell is currently operated to power the vehicle, on the basis of the at least one predicted operating parameter (see Paragraph 0037 for when the actual retained water quantity is equal to or more than the flooding threshold at a time of detection of a system stop instruction, by means of the power generation control unit, causing the system to be actuated in a stop-time drying mode in which the fuel cell is caused to generate electric power (corresponds to fuel cell currently operating to power the vehicle) while being dried more than in the normal-time drying mode until the actual retained water quantity is decreased to a target retained water quantity; when the actual retained water quantity is equal to or more than the flooding threshold at a time of detection of a system stop instruction, by means of the power generation control unit, causing the system to be actuated in a stop-time drying mode in which the fuel cell is caused to generate electric power while being dried more than in the normal-time drying mode until the actual retained water quantity is decreased to a target retained water quantity; see also Paragraph 0043 for in the above control method of a fuel cell system, the control method may further include a step of, by means of the power generation control unit, setting a current value (corresponds to adapting at least one current setpoint operating parameter of the fuel cell) of the fuel cell in the stop-time drying mode to a stop-time current value, the stop-time current being consumable in a stopped state of a vehicle; see also Paragraph 0045 for in the above control method of a fuel cell system, a target moisture quantity when predicting that a next actuation of the system is a low-temperature actuation (corresponds to the basis of the at least one predicted operating parameter) in a case of detecting a system stop instruction may be smaller than a target moisture quantity when predicting that a next actuation of the system is not a low-temperature actuation).  
Regarding claim 2, Wake teaches the method as claimed in claim 1, wherein a setpoint operating parameter is the setpoint moisture content of the fuel cell (see Paragraph 0140 for the stop-time second mode is set to be executed until the quantity of retained water (corresponds to the setpoint moisture content of the fuel cell) reaches a stop-time second target value. The stop-time second target value is set to be smaller than the stop-time first target value (stop-time second target value<stop-time first target value)), and the setpoint moisture content is reduced before the end of a journey (see Paragraph 0144 for a target moisture quantity (stop-time third target value) (target moisture quantity also corresponds to setpoint moisture content) when determining that the next system actuation is a low-temperature actuation at the time of detection of the OFF signal (system stop instruction) of the IG 61 is set to be smaller (corresponds to reducing the target moisture quantity/moisture content before the end of a journey) than a target moisture quantity (stop-time second target value) when determining that the next system actuation is not a low-temperature actuation; see also Paragraph 0012 for the fuel cell that is caused to generate electric power while being dried (corresponds to while the vehicle is powered/before the end of a journey) more than in the normal-time mode until the actual retained water quantity is decreased to a target retained water quantity).  
Regarding claim 3, Wake teaches the method as claimed in claim 1, wherein the setpoint moisture content is adapted to take into account a storage location of the fuel cell (see Paragraph 0035 for in the above fuel cell system, the system may further include an anode system that includes a fuel gas storage unit in which fuel gas is stored, a fuel gas supply passage through which fuel gas flows from the fuel gas storage unit toward the fuel cell (inherently includes a storage location of the fuel cell), a fuel gas discharge passage through which fuel gas from the fuel cell flows, a fuel gas circulation passage which connects the fuel gas supply passage and the fuel gas discharge passage to each other and allows fuel gas to circulate therethrough, and a discharge valve which discharges gas in the fuel gas discharge passage to an outside of the system, and the retained water quantity grasping unit may desirably detect or estimate a quantity of anode system retained water retained in the anode system (corresponds to retained water quantity/setpoint moisture content taking into account the fuel cell storage location as discussed above), and when a determination that a large quantity of water is retained in the anode system is made based on the quantity of anode system retained water, the power generation control unit may desirably execute the normal-time drying mode or the stop-time drying mode).  
Regarding claim 4, Wake teaches the method as claimed in claim 3, wherein before an end of a journey, the setpoint moisture content of the fuel cell is reduced if it is to be assumed that a frost start or cold start is to follow (see Paragraph 0034 for since a target moisture quantity when predicting that a next actuation of the system is a low-temperature actuation in a case of detecting a system stop instruction is smaller than a target moisture quantity when predicting that a next actuation of the system is not a low-temperature actuation (corresponds to a cold start), retained water in a case of predicting that a next actuation of the system is a low-temperature actuation becomes smaller in quantity. This makes the retained water hard to freeze (corresponds to reducing the setpoint moisture content in order to prevent freezing when a frost start/cold start is predicted) during the system stop and makes it possible to prevent deterioration in the MEA).  
Regarding claim 5, Wake teaches the method as claimed in claim 2, wherein the setpoint moisture content and/or a duration of the reduction is adapted to take into account a predicted storage location of the fuel cell and/or the predicted ambient temperature (see Paragraph 0033 for in the above fuel cell system, a target moisture quantity when predicting that a next actuation of the system is a low-temperature actuation (corresponds to the setpoint moisture content) in a case of detecting a system stop instruction may desirably be smaller than a target moisture quantity when predicting that a next actuation of the system is not a low-temperature actuation; see also Paragraph 0136 for the ECU 70 (low-temperature actuation prediction unit) (corresponds to predicting an operating parameter of the fuel cell) that is adapted to predict that the next actuation is possibly a low-temperature actuation when determining that it is wintertime, for example, based on an ambient temperature (corresponds to taking into account ambient temperature) at the stop time of the fuel cell system 1, location information on the vehicle obtained from GPS information, weather information or calendar information).  
Regarding claim 6, Wake teaches the method as claimed in claim 1, wherein a change in the at least one setpoint operating parameter is based on a predicted load range and a dynamic requirement (see Paragraph 0106 for the range in which the target current value is equal to or less than a predetermined target current value (corresponds to a predicted load range) exhibits a relationship in which, with an increase in the target current value, the increment of retained water becomes small (corresponds to a change in the at least one setpoint operating parameter). This is because, with an increase in the target current value, the flow rates of hydrogen and air flowing through the fuel cell stack 10 are increased (corresponds to a dynamic requirement) and the quantity of retained water pushed by hydrogen and air out of the fuel cell stack 10 becomes larger than the quantity of generated water generated with the power generation).  
Regarding claim 7, Wake teaches the method as claimed in claim 1, wherein the fuel cell, and/or a fuel cell system comprising the fuel cell, functions itself as a buffer for moisture (see Paragraph 0066 for when the fuel cell stack 10 thus generates electric power, portion of moisture (water vapor) generated in the cathode permeates the electrolyte membrane to move toward the anode (corresponds to a buffer for moisture)), cooling capacity forPage 2 of 9Serial No. 15/449,016 Attorney Docket No. 080437.69673USa predictive operating mode of the fuel cell (see Paragraph 0094 for when the refrigerant pump 41 operates in response to an instruction (corresponds to an instruction for a predictive operating mode) from the ECU 70, the refrigerant (corresponds to the cooling capacity) circulates by way of the refrigerant passage 14 and the radiator 42, thereby appropriately cooling the fuel cell stack 10).  
Regarding claim 9, Wake teaches the method as claimed in claim 1, wherein in the case of predicted operation in an upper load range of the fuel cell: the setpoint temperature of the fuel cell and/or a maximum nitrogen oxide partial pressure at the anode are/is reduced, and/or the setpoint moisture content of the fuel cell and/or the setpoint fuel partial pressure at the anode are/is increased (see Paragraph 0115-0116 the normal-time first mode is a mode in which hydrogen and air are normally supplied in response to the accelerator opening degree and the fuel cell stack 10 is caused to normally generate electric power in response to the accelerator opening degree (required load). Note that the normal-time first mode exhibits a relationship in which, with an increase in the accelerator opening degree (corresponds to an upper required load range), a target anode pressure and a target cathode pressure become high (corresponds to increased pressure at the anode), a target anode gas flow rate (target hydrogen flow rate) and a target cathode gas flow rate (target air flow rate) become high, and a target output of the fuel cell stack 10 becomes large), and/or in the case of predicted operation in a lower load range of the fuel cells the setpoint temperature of the fuel cell and/or the 
Regarding claim 10, Wake teaches the method as claimed in claim 1, wherein for the predictive operation of the fuel cell various operating modes are provided, wherein at least two operating modes in at least one characteristic curve differ for at least one setpoint operating parameter, and wherein the various operating modes are provided for various load ranges and various dynamic requirements (see Figure 4 for the normal time first mode and the normal time second mode (corresponds to the characteristic curves that differ for the two operating modes (which relates to the various load ranges in accordance with the accelerator opening and the various dynamic requirements in accordance with the target anode pressure, and gas flow rate as taught in Paragraph 0015) as a function of retained water/moisture per unit time)), and wherein an operating mode of the fuel cell is selected as a function of a predicted load range and a predicted dynamic requirement (see Figure 2 and Paragraph 0115-0116 for the operating mode that is selected based on the predicted load range and dynamic requirement as it pertains to accelerator opening degree and the various target rates).  
Regarding claim 11, see claim 1.  
Regarding claim 12, Wake teaches the method as claimed in claim 11, further comprising the step of: adapting a ratio of the setpoint capacity of the fuel cell to the setpoint capacity of a high-voltage accumulator (see Paragraph 0096 for battery 53) as a function of the at least one external parameter (see Paragraph 0029 for when the stop-time current value is set to the maximum value (upper limit) of a current which is consumable in the stopped state of the vehicle, self-generated heat of the fuel cell associated with the power generation is increased (corresponds to a ratio of the upper limit/setpoint capacity to the increased power generation/setpoint capacity of a high-voltage accumulator), thereby making it possible to facilitate drying (corresponds to at least one external parameter) of the fuel cell and finish the system stop processing early).  
see Paragraph 0029 for when the stop-time current value is set to the maximum value (upper limit) of a current which is consumable in the stopped state of the vehicle, self-generated heat of the fuel cell associated with the power generation is increased (corresponds to a ratio of the upper limit/setpoint capacity to the increased power generation/setpoint capacity of a high-voltage accumulator), thereby making it possible to facilitate drying (corresponds to at least one external parameter) of the fuel cell and finish the system stop processing early; see also Figure 4 as it relates to a function of the different operating modes) and/or of the storage location.  
Regarding claim 14, Wake teaches method as claimed in claim 11, comprising the step of: reducing consumption and/or switching off at least one energy consumer (see Paragraph 0032 for since the target moisture quantity in the normal-time drying mode is larger than the target moisture quantity in the stop-time drying mode, actuation time in the normal-time drying mode is shorter than in the stop-time drying mode, thereby making it possible to decrease energy (corresponds to reducing consumption) required for actuation in the normal-time drying mode to be smaller than in the stop-time drying mode; see also Paragraph 0097 for the motor 51 is connected via the electric power controller 52 to output terminals (not shown) of the fuel cell stack 10. The battery 53 is connected to the electric power controller 52. Note that an inverter (PDU: Power Drive Unit) is provided between the motor 51 and the electric power controller 52, and a contactor (ON/OFF switch) (corresponds to switching off at least one energy consumer) is provided between the electric power controller 52 and the fuel cell stack 10).  
Regarding claim 16, Wake teaches the method as claimed in claim 1, wherein the at least one predicted operating parameter comprises a predicted load range and a predicted dynamic requirement see Paragraph 0106 for the range in which the target current value is equal to or less than a predetermined target current value (corresponds to a predicted load range) exhibits a relationship in which, with an increase in the target current value, the increment of retained water becomes small (corresponds to a change in the at least one setpoint operating parameter). This is because, with an increase in the target current value, the flow rates of hydrogen and air flowing through the fuel cell stack 10 are increased (corresponds to a predicted dynamic requirement) and the quantity of retained water pushed by hydrogen and air out of the fuel cell stack 10 becomes larger than the quantity of generated water generated with the power generation; Examiner notes that “load range” and “dynamic requirement” is broad and is interpreted broadly).  
Regarding claim 17, see claim 16.
Regarding claim 18, Wake teaches the method as claimed in claim 1, wherein the at least one external parameter further presents environmental information (see Paragraph 0136 for weather information (corresponds to environmental information)).  
Regarding claim 19, see claim 18.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wake in view Yoshida (US20060003205A1).
Regarding claim 8, Wake teaches the method as claimed in claim 7, wherein before predicted operation of the fuel cell in an upper load range: the setpoint operating temperature of the fuel cell is lowered (see Paragraph 0137 for the ECU 70 can also predict that the next actuation is a low-temperature actuation when predicting that a next actuation temperature is equal to or lower than a predetermined temperature; see also Paragraph 0108 for all of the modes including a normal-time first mode and the like exhibit a relationship in which when a temperature of the fuel cell stack 10 decreases, the increment of retained water becomes large. This is because, with a decrease in the temperature (corresponds to lowering the setpoint operating temperature of the fuel cell as seen in Figure 4) of the fuel cell stack 10, a temperature of moisture decreases to make dew condensation water easy to be generated) and/or additional cooling capacity which is not necessary for the instantaneous operation is made available and is buffered in a cooling system of the fuel cell system, and/or additional moisture which is not necessary for the instantaneous operation is introduced into the fuel cell and is buffered in the fuel cell, but fails to teach of an uphill journey.
see Paragraph 0020 for the “prediction related to a route of the mobile unit” may be, for example, a case where the route information provided by the navigation system indicates that there is an uphill slope in the traveling direction, or that the mobile unit is entering a speedway, or that the number of lanes will increase, or that the speed limit will be increased. In such cases, drivers are likely to depress the accelerator pedal. Thus, an increase in the requested electric power can be anticipated). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fuel cell system with external parameters relating to accelerator depression and lowering the fuel cell temperature, as taught by Wake, using the uphill slope route information functionality, as taught by Yoshida, for the purpose of indicating an increase in the requested electric power can be anticipated (see Paragraph 0020 of Yoshida).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Wake in view of Sakajo (US20070144183A1).
Regarding claim 15, Wake teaches elements of the present invention but fails to explicitly teach the method as claimed in claim 14, wherein an energy consumer is a passenger-compartment air conditioning system of the vehicle, and in the case of predicted operation in an upper load range, a capacity of the passenger-compartment air conditioning can already be reduced or switched off before operation in the upper load range, with the result that more cooling capacity can be fed to the at least one fuel cell.
However, Sakajo teaches the method as claimed in claim 14, wherein an energy consumer is a passenger-compartment air conditioning system of the vehicle, and in the case of predicted operation in an upper load range, a capacity of the passenger-compartment air conditioning can already be reduced see Paragraph 0055-0056 for If there is a possibility of increasing the amount of hydrogen to be supplied to the fuel cell stack during driving of the electric motorcar, because it is predicted to increase the amount of producing the liquid air by heat exchange to the low temperature hydrogen, it is possible to set the reference level L1 to a lower value for expanding the application range of the liquid air (corresponds to feeling the cooling capacity to the at least one fuel cell based from the predicted increase). When the judgment result indicates that the liquid surface level LAIR exceeds the reference level L1 (“YES” in Step S12), the ECU decides that the liquid air in the second storage container 12 can be used for cooling the compartment in the electric motorcar (wherein the compartment corresponds to a passenger-compartment as discussed in Paragraph 0045 for supplying the air obtained through the low temperature air supply line 28 into a desired part in the compartment. For example, the low temperature air supply line 28 is so arranged or placed that the cooling air is directly supplied to the front face of a driver of the electric motor car). The ECU 32 calculates the necessary cooling capability based on the cooling request signal transferred from the air conditioning ECU (not shown), and then determines the supply amount (cc/m) of the liquid air (Step S13) (corresponds to the ability to reduce or switching off the air conditioning based on the cooling request)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the video conferencing system, as taught by Wake, using the passenger-compartment air conditioning functionality, as taught by Sakajo, for the purpose of to decrease the load of the air conditioning apparatus and the load of the cold container which use a thermal cycle (see Paragraph 0002 of Sakajo).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Taguchi (US20100081021A1) teaches a fuel system of to solve the problem of the condensation with respect to the CO sensor, proposed is a combusting device in which an electric heater is disposed in the vicinity of the CO sensor.
Hoshi (US20170214069A1) teaches a fuel cell system to reduce a flow rate of cooling water circulated to a fuel cell to complete the warm-up of the fuel cell early when the fuel cell system is started in a sub-zero temperature environment. The invention aims to provide a fuel cell system for preventing the freezing of a component for circulating gas discharged from a fuel cell to the fuel cell while realizing early warm-up of the fuel cell and a control method for fuel cell system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth D Yang whose telephone number is (571)270-7486.  The examiner can normally be reached on Mon-Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ELIZABETH YANG/Examiner, Art Unit 3665                                                                                                                                                                                                        

/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665